OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




Bonorabh D. Riuh8z-d Vogaa
County Attormy
Ullson ccunty
Flox6avllls,  T6XfM




SPOPI   gouP
Honorable D. Richard Vogeu, Page 2


     having duly waived notioa snd filed his raiusal to
     proraauta daliuquant tax suits,  and such contraot
     having baen duly spprovod by the Ccmptmller end
     Attorney Canoral.
           “That vhL1a and during the tfne that such con-
     tract betveen W. E. Seals and Wilcon Couhty, vas fn
     fill  foroe and affect,  the Lsvernia Xndopendant
     school District  entered into the oontract vith ?iurphy
     Xarper br Company. The County Delinwant      tax collaot-
     or vaa handling tha aollaatloa    of taxas in such
     sahool dirtriot,   M filing    malts vharaver naoassmy,
     by virtue of his contrsot vith the County.
           “The County Attorney of’ Wlleon Couhty, did not
     hava say kuowladgo of the propoaad oohtract batveen
     the Levernis School District   and tha Xurphy Xnrpar Ib
     Ccmpnny, and did rmt recalve any notice to file de-
     liaQwz& tax 8uitr iOr auah dlstrlat,    aor did ha axe-
     cute any valvar, other thau with refersnae   to the
     Scale Contract vlth the County.
            *The contraat provide8 Sor aaapaarotfon under
     pnr@gPnph VIII1      ‘first  Party ay~aas to pay to saoond
     Party as oompansatlau far the semices          hereunder ra-
     quixwd $350.00 Dollars,      payable out of tha f’lnt      aal-
     leotions   of dalinquent taxes, panaltiaa and interest
     aollacrtad$ to pnrtially     ~OVOP the toate OS &eok%ng
     tha dal.iniwent tax roLl8, 8tationery,        atrunpr, 8nd
     other prollmlxary      costs to ba lnaurred 2.n the prforr-
     an60 of this omtraot$       and @m sdditlonal    aaopnt aqua1
     to fiftsan    pax oant (IL!@) of the amount aolloatad       of
     all delinquent    taxes, panaltias,    and tntoraat for tha
     years soverad thareby, actually       collaotad    and paid to
     the aollactor    of taxes dur%ng the term of this aontraat.
     l   l   fk fW


           Under the facts presented 5.x your letter of Doeambar 23,
191, ua held l.u Opinion Ho. O-4298, sddresaed to you, thst the
aontraet between Xurphy Harper 8 Carrpauy and the Lavam3.a Indopeu-
dent School ??iatPiCt WA8 Void.
           The powam of independent sahool district        trustees    ara
given lxi 37 Tax. Jur. p. 939, vhara It Fs aaldc
Honorabls   D. Rluhard Vog.8,    Page 3


           “As 18 the rule ~~mtrally * l l tha tru8to.r
     of ladepamdent who01 dlrtrlotm   passers oaly the
     powers expnmly    eonfemwd by law or ~aeoowarlly
     Implied from potmrs aonferred.  l l l


            In the cam of Temple Inde endonE Schaol Dlmtrlct va.
Proator   (Clv. App.) 97 3. W, (26) 10g 7, it vas held that Artlole
2780, R. C. S., 1925, la appllaabls         to all topea OS Independent
dtstriots   whether in lnoorporated      oltler   or not.   lib think that
said Artlsle    2780 authorimw the trustees of the Lavemla Inde-
pendent Sahaol Dlstrlot     to lnstltute      suit for the raooverg OS
money paid out by It under the provlalons          OS a void oontraat.
Your question I* therefore     aaavered In tha aSSlmatlve.
                                                 Iaura very truly
                                            ATTOIOlgll (WWRAL OF TRXAS